                            Case 2:18-cv-16586-ES-MAH Document 1-1 Filed 11/29/18 Page 1 of 3 PageID: 12
                                                        Exhibit A to the Complaint
Location: Livingston, NJ                                                                              IP Address: 173.70.191.181
Total Works Infringed: 47                                                                             ISP: Verizon Fios
 Work        Hash                                        Site                UTC          Published         CRO App. File   CRO Number
                                                                                                            Date
 1           902B93C435901B6F525141A5EBFC8A710ADB95C1    Blacked             10/10/2018   08/08/2018        09/01/2018      PA0002119598
                                                                             21:18:29
 2           06DB953EF7F035DF3314FA94F8DE333210F1B6BD    Blacked Raw         09/07/2018   08/20/2018        09/05/2018      PA0002135002
                                                                             03:01:34
 3           07EC80C56B473DD0771AB7D4A3E905994A87A408    Blacked             08/31/2018   07/19/2018        09/05/2018      PA0002135006
                                                                             12:06:20
 4           158258B1A19235075D5BC7E77F3979BEFC8EABAC    Vixen               09/28/2018   09/26/2018        10/16/2018      PA0002127776
                                                                             01:33:20
 5           16AF0506C0F5463B164E6E21E8AA4B8B1763CA3E    Blacked Raw         10/03/2018   04/12/2018        06/18/2018      PA0002126637
                                                                             13:12:32
 6           20861D1CFB76E8A75CBAD1AD1B9D1BD9B2BDF151 Blacked                09/30/2018   09/27/2018        11/01/2018      17093717993
                                                                             22:45:04
 7           21D171DF7EFFBC46E8986EE3848E3B5A4E4C26AB    Tushy               08/31/2018   08/14/2018        09/01/2018      PA0002119587
                                                                             11:52:16
 8           25BB736475DB18C804D23B6C8888A5CA4BC9F352    Vixen               09/07/2018   02/28/2018        04/17/2018      PA0002116071
                                                                             02:43:06
 9           2726E924DF7EF96FDE954A1D3C187505279B54E4    Blacked             10/10/2018   08/23/2018        11/01/2018      17093718181
                                                                             20:46:56
 10          2BB294011649FDDB07A8B97BE5A6645AC16FF6E8    Vixen               08/31/2018   08/02/2018        09/01/2018      PA0002119574
                                                                             11:55:04
 11          303AA83349BCEE7961EA7089C245D7431040E54A    Blacked Raw         09/07/2018   08/30/2018        10/16/2018      PA0002127777
                                                                             02:38:04
 12          3B7D74C183523D3A8AA2E1EB60D28387ED46BF11    Tushy               08/31/2018   08/09/2018        09/05/2018      PA0002135685
                                                                             11:55:29
 13          3BDE61CCCD3B15C896166261D92EDEA7FC826E8A    Tushy               09/25/2018   09/18/2018        10/16/2018      PA0002127779
                                                                             11:28:45
 14          4237D3A3CC813F67439A814685D204E38B731118    Vixen               08/31/2018   02/23/2018        03/01/2018      PA0002079181
                                                                             11:55:20
 15          4288C57F709EA0FD3BDAA4A7B2F49E21B547B351    Tushy               08/31/2018   08/29/2018        10/16/2018      PA0002127775
                                                                             11:58:21
 16          4D29EE018A8F7EFEB2F05420E4FF71A8A314762A    Blacked             10/15/2018   08/13/2018        09/05/2018      PA0002134995
                                                                             20:50:00
                  Case 2:18-cv-16586-ES-MAH Document 1-1 Filed 11/29/18 Page 2 of 3 PageID: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     66CAC34A40BCF41928AABAE405C1A01B4D411A0F   Blacked Raw   09/16/2018   09/14/2018   11/01/2018      17093717743
                                                                00:19:26
18     6C5802283DDB948D5E7C7285AAB35FC6963810CA   Vixen         10/03/2018   05/14/2018   06/19/2018      PA0002126499
                                                                13:22:25
19     715C2B25BDAD9A8397CBBA8D15356FDE24B5BC94   Vixen         09/07/2018   11/10/2017   12/04/2017      PA0002097978
                                                                02:48:51
20     71D6E61978F0BB72BE18F7156D2FE0D1BAE6F1A4   Tushy         08/31/2018   08/24/2018   11/01/2018      17094105531
                                                                12:30:39
21     73B39EC09B462E59C9361F7A43D1920EDAF2E586   Tushy         09/25/2018   09/23/2018   11/01/2018      17093751754
                                                                11:27:04
22     759EDA21D05B5F9D677121AB7BEDB72339E644AC   Vixen         08/31/2018   07/28/2018   09/01/2018      PA0002119572
                                                                12:10:35
23     832675DAB93182B2C5E5DA5110D4E3E0660CD182   Vixen         10/17/2018   10/16/2018   10/28/2018      PA0002130458
                                                                19:23:51
24     88FBD6B2859D54CB4BDF441736267DCBBC0E7705   Vixen         09/25/2018   08/17/2018   09/01/2018      PA0002119582
                                                                11:51:19
25     91BB3920040544BAE9BF52855635DA3B90FCE18E   Tushy         09/25/2018   03/27/2018   04/17/2018      PA0002116065
                                                                12:37:24
26     9280249B10A44E38C995023927D8A3E84672F746   Tushy         09/13/2018   09/03/2017   09/15/2017      PA0002052851
                                                                11:48:06
27     A044AFA3C137EAC01E88E3BD265DF039750FD8B1   Tushy         10/03/2018   09/28/2018   10/16/2018      PA0002127781
                                                                02:37:25
28     A59FC9AC82E12516AFE1436D80E3D9B8D0ACD20C   Blacked Raw   10/03/2018   09/04/2018   11/01/2018      17093718081
                                                                02:06:27
29     A62630310E9B12C6ECA5DE42C0B4737F82C500C3   Blacked       08/31/2018   07/24/2018   09/01/2018      PA0002119589
                                                                12:05:50
30     A9092A4000B816BDB32CF339ACD7C7F45C2E37A1   Blacked Raw   09/12/2018   08/15/2018   09/01/2018      PA0002119585
                                                                17:13:17
31     ACBF2C742DFB571CCC35D824499F49A870296255   Blacked Raw   09/25/2018   06/21/2018   07/26/2018      PA0002112156
                                                                11:56:54
32     B038E50CE96EA99AC02E1BCF051643E7314A3667   Blacked       09/13/2018   09/12/2018   11/01/2018      17093717893
                                                                16:11:30
33     B1175F1372648DE81684C06975EBCC841609C237   Blacked       10/08/2018   10/02/2018   10/16/2018      PA0002127785
                                                                14:11:42
34     B5E2089BD88F5B29E059EAF5C2E621B3B5008919   Blacked       08/31/2018   07/04/2018   08/07/2018      PA0002131913
                                                                12:04:37
                  Case 2:18-cv-16586-ES-MAH Document 1-1 Filed 11/29/18 Page 3 of 3 PageID: 14
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     BB30C137DD01B82A712E2DB6A8698AC6799655AC   Blacked       10/03/2018   02/24/2018   03/01/2018      PA0002079184
                                                                13:58:12
36     BB93EAF655260B5DE8725464FBE98C4CBC7F1E6E   Vixen         10/03/2018   08/27/2018   10/16/2018      PA0002127789
                                                                13:22:48
37     BF9A8862FB7980570FA988AB354BA6300B4B31A0   Tushy         09/01/2018   04/01/2018   04/17/2018      PA0002116061
                                                                01:00:10
38     C0FFBF97A7DBF18929D8852B8517D1185BB1BAB9   Blacked       10/08/2018   10/07/2018   10/16/2018      PA0002127790
                                                                13:08:28
39     C6DDF3976CFD5292AD02D25EF2055C8AA5F77317   Tushy         10/10/2018   09/08/2018   10/16/2018      PA0002127788
                                                                20:54:04
40     C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D   Tushy         08/31/2018   08/04/2018   09/01/2018      PA0002119573
                                                                12:36:33
41     CD1FE18DC157C611FBAA5D3F6B2BE39848782C0B   Tushy         09/25/2018   06/05/2018   07/14/2018      PA0002128384
                                                                11:53:16
42     D72165EC4FA2005CFFC1F7559B1681946B18A3FF   Tushy         10/14/2018   10/13/2018   11/01/2018      17094105231
                                                                20:37:16
43     E0DF0EE99FD9BEB00670BEBA5FBE64D349E908C0   Blacked Raw   08/31/2018   08/25/2018   10/16/2018      PA0002127783
                                                                12:21:14
44     E48CB975423F413B731A7F87908AE64EB5F9EF40   Tushy         10/10/2018   10/08/2018   11/01/2018      17093717692
                                                                13:49:00
45     E68FFBBC30003AF30DFE9D5FACA3FFAFCFF090D6   Blacked Raw   10/10/2018   09/24/2018   11/01/2018      17093752005
                                                                20:52:20
46     F4D451D280EA3EFD522634DAD50CA43E70707840   Blacked Raw   09/01/2018   07/31/2018   09/05/2018      PA0002134603
                                                                01:15:19
47     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   Blacked Raw   09/07/2018   07/21/2018   09/01/2018      PA0002119592
                                                                04:48:39
